Citation Nr: 0727918	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  06-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for positive purified 
protein derivative (PPD).

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of a bicycle accident.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
cervical spine disorder. 

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
low back disorder.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
"female problems."

8.  Entitlement to a compensable evaluation for headaches.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to December 
1988.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for "female problems" (as the veteran herself 
has raised the issue) will be addressed in terms of a 
disorder unique to female veterans.  The issue will be 
addressed in these general terms in a sincere effort by the 
VA to address fully the veteran's claims in this case. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  In March 2007, the veteran testified 
at a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is part of the record.

The veteran submitted additional medical evidence at the time 
of the March 2007 Travel Board hearing.  The submission of 
such evidence was accompanied by a waiver of RO consideration 
executed by the veteran.  As such, submission of the evidence 
is automatically deemed as timely and is accepted for review 
by the Board.  See 38 C.F.R. § 20.1304(a).

In addition, at the March 2007 hearing, the veteran expressly 
withdrew the issues of entitlement to service connection for 
weight gain and entitlement to non-service connected pension.  
Accordingly, these issues are no longer before the Board.

Although the August 2005 rating decision and June 2006 
Statement of the Case reflect that the RO addressed the 
threshold matter of new and material evidence, the Board 
itself must make a determination as to whether evidence is 
new and material before addressing the merits of a claim.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. 
§§ 5108, 7104(b)).  Thus, the question as to whether the 
evidence before the Board is new and material will be 
discussed below.

The issue of entitlement to an increased rating for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's sebaceous cyst right ear and ganglion cyst, 
left index finger, treated in service constituted acute and 
transitory conditions which resolved without residual 
disability.

2.  A positive PPD test alone does not constitute a 
"disability" for which VA compensation benefits may be 
awarded and there is no indication of any currently 
manifested clinical disability etiologically related to the 
positive PPD test.

3.  Evidence received since the September 1993 rating 
decision which denied service connection for residuals of a 
bicycle accident does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for residuals of a bicycle accident.

4.  Evidence received since the March 1999 rating decision 
which denied an application to reopen a claim for service 
connection for a cervical spine condition does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a cervical spine 
disorder.

5.  Evidence received since the March 1999 rating decision 
which denied an application to reopen a claim for service 
connection for a low back condition does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disorder.

6.  Evidence received since the December 2002 rating decision 
which denied service connection for hearing loss does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for hearing loss.

7.  Evidence received since the December 2002 rating decision 
which denied service connection for "female problems" does 
not raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for "female 
problems".


CONCLUSIONS OF LAW

1.  A chronic skin disorder was not incurred in or aggravated 
by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The veteran does not have a chronic disability manifested 
by a positive PPD test for which service connection can be 
granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

3.  New and material evidence has not been received and the 
claim to establish service connection for residuals of a 
bicycle may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

4.  New and material evidence has not been received and the 
claim to establish service connection for a cervical spine 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

5.  New and material evidence has not been received and the 
claim to establish service connection for a low back disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

6.  New and material evidence has not been received and the 
claim to establish service connection for hearing loss may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

7.  New and material evidence has not been received and the 
claim to establish service connection for "female problems" 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Board finds that service connection is not in order for a 
skin disorder.  Although the veteran was treated for a 
sebaceous cyst of the right ear in October 1979, a rash 
diagnosed as eczema in October 1980, a mole at the right 
axilla in June 1982, and ganglion cyst of the left index 
finger in November 1984; she reported no history of skin 
disease and her skin and lymphatics were clinically normal 
upon medical examination in May 1986.  The veteran's 
remaining service medical records are silent with respect to 
complaints of or treatment for a skin disorder.  
Post service medical records reflect that the veteran's skin 
was clear without significant rashes or scars upon clinical 
evaluation in February 1993 and the first finding of skin 
impairment was in July 1994, when a two year history of skin 
breakdown under the breasts and groin area were noted and the 
veteran was treated for a fungal infection.  VA treatment 
records also include a July 1998 treatment report which 
reflects that the veteran reported an eight year history of 
rash in the groin area and under arms.

The last treatment for a skin disorder in service was in 
November 1984, four years prior to her discharge from active 
duty service in December 1988, and the first competent 
medical evidence of post-service treatment for a skin 
disorder is in July 1994, approximately 6 years after her 
discharge from active duty service.  Simply stated, the Board 
finds that the service and post-service treatment records, as 
a whole, provide evidence against this claim. 

Based on the evidence above, the veteran's skin impairment in 
service is found to have constituted acute and transitory 
conditions that resolved without residual disability and 
there is no competent evidence of a nexus between any current 
skin disorder and her period of active duty service.

With regard to the claim of entitlement to service connection 
for positive PPD test results, the Board initially notes that 
a positive PPD test is not itself a disability, rather it is 
a finding on a laboratory tuberculin test used in exploring a 
possible diagnosis of tuberculosis; purified protein 
derivative examination is used to test for exposure to 
Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1687, 1756 (28th ed. 1994).

Presumptive service connection is provided for tuberculosis, 
which becomes manifest to a compensable degree within three 
years from the date of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Pulmonary tuberculosis must be established by competent 
medical evidence and X-ray examination within three years of 
the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 
3.374(c).

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the Court 
held that, pursuant to the regulatory provisions of 38 C.F.R. 
§§ 3.371 and 3.374, VA may not grant service connection for 
pulmonary tuberculosis unless a claimant submits VA or 
service physician diagnoses thereof, or submits the diagnoses 
of a private physician supported by clinical, X-ray, or 
laboratory studies or evidence of hospital treatment.  Here, 
the service records show no diagnosis of active pulmonary 
tuberculosis and there are no records of diagnosis, 
treatment, positive X-rays, or laboratory studies that 
indicate the veteran had active pulmonary tuberculosis within 
three years of separation.  Moreover, post service records 
show no diagnosis of active pulmonary tuberculosis, and there 
are no records of diagnosis, treatment, positive X-rays, or 
laboratory studies that indicate the veteran had active 
pulmonary tuberculosis.  Accordingly, the benefit sought on 
appeal is denied.

In the instant case, the evidentiary record indicates that 
appellant has not been diagnosed or treated for tuberculosis; 
and her hearing testimony concedes that she does not have 
tuberculosis.  Rather, the evidentiary record indicates that 
she merely tested positive for PPD.

The veteran essentially contends that she is entitled to 
compensation benefits for the positive PPD test because that 
result is documented in her service medical records.  
However, it is not sufficient to show that the skin test was 
positive for tuberculosis; service connection cannot be 
granted in the absence of medical evidence showing that she 
currently has tuberculosis.  See Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) (service connection requires medical 
evidence showing that the veteran has the claimed 
disability).

The Board has reviewed the probative evidence of record 
including the veteran's hearing testimony on appeal.  While 
she did exhibit a positive PPD test during active service, 
the veteran was not diagnosed with or otherwise shown to have 
pulmonary tuberculosis or other tubercular disease during 
active service or at any time thereafter.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claims for 
service connection for a skin disorder and positive PPD test 
results.  Since the preponderance of the evidence is against 
these claims, the benefit-of-the-doubt doctrine is not for 
application.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

New and Material

The veteran's original claims for service connection for a 
cervical spine disorder, low back disorder, and residuals of 
a bicycle accident were denied by the RO in a September 1993 
rating decision on the basis that although the veteran was 
treated for a bicycle accident and complaints of cervical 
spine and low back pain in service, these were shown to be 
temporary conditions which resolved without residual 
disability.  In addition, with respect to the cervical spine, 
it was noted that post service treatment records showed a 
diagnosis of degenerative disc disease in April 1991; 
however, this was not shown within one year of the veteran's 
discharge from active duty service.  

In this regard, it is also noted that, in the case of a 
veteran who served for 90 days or more during peacetime or 
wartime, service connection may be granted on a presumptive 
basis with evidence of manifestation of certain diseases or 
disorders, such as arthritis, to a compensable degree (10 
percent or higher) within one year after discharge from 
active service, even without evidence of diagnosis thereof in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  In the present case, inasmuch 
as the initial diagnoses of degenerative joint disease of the 
cervical spine was not until April 1991, over one year after 
the veteran's discharge from active duty service in December 
1988, service connection for arthritis on a presumptive basis 
under 38 C.F.R. § 3.309(a) would not have been warranted 
because arthritis was not manifest within one year of her 
service discharge.

Thereafter, by a March 1999 rating decision, the RO 
determined that the evidence of record did not warrant a 
change in the prior denial of service connection for a spinal 
condition.  

Most recently, by the December 2002 rating decision, the RO 
determined that the evidence of record did not warrant a 
change in the prior denial of service connection for 
arthritis and denied the veteran's original claims for 
service connection for hearing loss and "female problems" 
on the basis that hearing loss and chronic gynecological 
problems were not shown in service.  

The veteran was notified of these rating decisions but he did 
not appeal.  Thus, these decisions are final and not subject 
to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the September 1993 
rating decision with respect to the issue of service 
connection for residuals of a bicycle accident, the March 
1999 confirmed rating decision with respect to the cervical 
spine and low back claims, and the December 2002 confirmed 
rating decision with respect to the arthritis claim and 
denial of service connection for hearing loss and "female 
problems" consisted of the veteran's service, VA, and 
private medical records.  

The service medical records show that the veteran was 
involved in a bicycle accident in January 1986 and she was 
treated for superficial abrasions of the left elbow and left 
knee.  Subsequent to service, VA, and private medical records 
are silent with respect to residuals of a bicycle accident, 
to include impairment of the elbow and left knee.  

These records also reflect that she was treated for various 
complaints of cervical spine and low back pain after 
incidents in which she had fallen or had had boxes fall on 
her.  Specifically, with respect to her recurrent cervical 
spine complaints, the veteran's symptoms were variously 
diagnosed as neck and shoulder muscle strain, viral syndrome, 
and tension headaches.  Similarly, with respect to the low 
back, bilateral lumbar tenderness was noted in July 1981 
subsequent to carrying small packages upstairs.  Post service 
VA and private treatment records reflect that the veteran's 
initial treatment for cervical spine complaints was in April 
1991 and findings of mild early degenerative disc disease, 
C4-5 and C5-6, and possible mild early lumbar disc disease 
were noted in May 1991.  Subsequent VA and private treatment 
records reflect continued complaints of recurrent low back 
and cervical spine impairment.  

Service records show that the veteran's "female problems" 
in service were variously noted as pelvic inflammatory 
disease, dysmenorrhea, DUB (Dysfunctional Uterine Bleeding), 
and PMS (pre-menstrual syndrome).  Additionally, the veteran 
had an IUD (intra-uterine device) which required removal.  
The post service medical evidence was silent with respect to 
a specific problem unique to women that is related to 
service. 

Finally, with respect to hearing loss, the service medical 
records reflect that the veteran sought treatment for right 
ear otitis media and otitis externa in February 1986.  
Thereafter, she reported a history of hearing loss upon 
examination in May 1986.  The examiner explained that this 
was occupational and was NCD (not current disabling).  
Thereafter, upon discharge examination in October 1988, the 
veteran reported no history of hearing loss.  Post service 
treatment records are silent with respect to complaints of or 
treatment for hearing loss.  

Upon consideration of the foregoing, the RO determined that 
the evidence did not warrant service connection for residuals 
of a bicycle accident, hearing loss, or "female problems" 
and no change in the prior denials of service connection for 
a cervical spine and low back disorder was warranted.  

Evidence received since the September 1993 rating decision 
with respect to the issue of service connection for residuals 
of a bicycle accident, the March 1999 confirmed rating 
decision with respect to the cervical spine and low back 
claims, and the December 2002 confirmed rating decision with 
respect to the arthritis claim and denial of service 
connection for hearing loss and "female problems" includes 
VA treatment records and the veteran's March 2007 Travel 
Board hearing testimony which were not previously available 
for review.  However, the Board finds that none of this 
evidence is new and material within the meaning of 38 C.F.R. 
§ 3.156(a) because the claim still lacks competent evidence 
of residuals of the veteran's inservice bicycle accident, a 
nexus between her current cervical spine and low back 
impairment and her period of active duty service, a nexus 
between her current "female problems" identified as 
irregular bleeding and questionable left adnexal mass and 
uterine abnormality and the "female problems" for which she 
was treated during her period of active duty service many 
years ago, or current findings of impaired hearing.  

Specifically, the medical evidence refers to current 
complaints and treatment; however, it suggests no opinion as 
to any underlying pathology or etiology for such complaints 
and the disorders at issue do not appear associated with 
service.  The service and post-service medical record 
indicates disorders that began many years after service with 
no connection to any event during service many years ago, 
providing, in fact, evidence against these claims. 

Upon consideration of the foregoing, the Board finds that, 
overall, both service and post-service records provide 
evidence against the veteran's claims as they indicate that 
the claimed disorders for which the veteran was treated in 
service resolved without residual disability and that there 
is no current hearing loss disability.  Thus, as at the time 
of the rating decisions and confirmed rating decisions which 
denied the veteran's claims, the evidence continues to show 
that the claimed disorders for which the veteran was treated 
in service resolved without residual disability and that 
there is no current hearing loss disability.  

The veteran's written communications and March 2007 Travel 
Board hearing testimony reflect her contentions that she 
currently suffers from a residuals of a bicycle accident, a 
cervical spine disorder, a low back disorder, "female 
problems," and hearing loss, contentions which are not 
"new" in the sense that she has made these claims before, 
as a layperson, without medical expertise or training, her 
statements alone are not competent evidence of a nexus 
between the claimed conditions and her service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran is not 
medically qualified to state that her period of active duty 
service resulted in her claimed disorders.  Accordingly, the 
veteran's claims must be denied. 

It is important for the veteran to understand that even if 
her new and material claims were reopened, the medical 
evidence, as a whole, provides strong evidence against these 
claims, failing to show a nexus between the claimed disorders 
and her period of active duty service and, in fact, providing 
evidence against such a finding.  Thus, additional medical 
records indicating ongoing treatment today, would not, and do 
not, provide a basis to reopen her claims.  

The Board must note the lapse of years between the veteran's 
separation from service and the first treatment for the 
claimed disorders.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

In conclusion, the Board finds that new and material evidence 
has not been received to reopen the claims for service 
connection for residuals of a bicycle accident, a cervical 
spine disorder, a low back disorder, "female problems," and 
hearing loss.  38 C.F.R. § 3.156(a).  The claims are not 
reopened and the appeal is denied.  38 U.S.C.A. § 5108.

With regard to the veteran's service connection claims, it is 
acknowledged that her written communications and Travel Board 
hearing testimony reflect that the reason for the absence of 
medical evidence showing a continuity of treatment and her 
failure to report for scheduled VA examinations is due to her 
periods of homelessness and employment restrictions.  
However, although the Board sympathizes with the veteran's 
unfortunate circumstances; it is not free to disregard the 
competent medical evidence of record, which shows that she 
does not currently experience residuals of an inservice 
bicycle accident, residuals of a positive PPD test, or 
hearing loss and which also fails to suggest that any current 
skin disorder, cervical spine disorder, low back disorder, or 
"female problems" which may be associated with service.  
Specifically, except as otherwise provided by law, a claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the Secretary.  The 
Secretary shall consider all information and lay and medical 
evidence of record in the case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, review of the claims folder reveals compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Letters dated in April 2005 and May 2005 
and provided to the appellant prior to the August 2005 rating 
decision on appeal satisfies the duty to notify provisions 
with respect to the claims for service connection for a skin 
disorder, residuals of a positive PPD test, residuals of a 
bicycle accident, a cervical spine disorder, a low back 
disorder, "female problems," and hearing loss as these 
letters informed the veteran of what evidence was required to 
establish service connection and reopen her claims.  
Moreover, since the veteran's previously denied claims for 
service connection for residuals of a bicycle accident, a 
cervical spine disorder, a low back disorder, "female 
problems," and hearing loss are not reopened and her claims 
for service connection for a skin disorder and a positive PPD 
test are denied, no disability rating or effective date will 
be assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

With regard to Kent, the Board finds that the notice to the 
veteran in May 2005 meet the general requirements of the 
determination in Kent.       

Moreover, the Federal Circuit has held that a Statement of 
the Case or Supplemental Statement of the Case can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the Statement of 
the Case or Supplemental Statement of the Case.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of her claims, she was provided notice with 
respect to the what evidence is required to reopen her claims 
and establish service connection, her claims were 
subsequently readjudicated in a Statement of the Case, and 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Reviewing the entire record and examining 
the various predecisional communications, the Court concluded 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, as the Board has done in this case.)

With respect to the duty to assist, the RO has secured the 
veteran's service, VA, and private medical records, VA 
examination reports, and the veteran has provided written 
communication and hearing testimony with respect to her 
claims.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, which 
indicates that the veteran does not currently have hearing 
loss, residuals of an inservice bicycle accident, or of a 
positive PPD test.  The evidence also fails to show a nexus 
between any current skin disorder, cervical spine disorder, 
low back disorder, or "female problems" and treatment for 
such complaints in service.  Thus, the competent medical 
evidence of record warrants the conclusion that a remand for 
an examination and opinion is not necessary to decide the 
veteran's claims.  See 38 C.F.R. § 3.159 (c)(4).  As service 
and post service medical records provide no basis to grant 
these claims, and provide highly negative evidence against 
these claims, the Board finds no basis for a VA examination 
to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

In this case, it is important to note that the Board has 
considered the medical evidence cited above and the decision 
in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, the outcome of this claim hinges on the absence of 
competent medical evidence of current findings of hearing 
loss, residuals of a bicycle accident, residuals of a 
positive PPD test, or an indication that any current skin 
disorder, cervical spine disorder, low back disorder, or 
"female problems" may be associated with service.  In the 
absence of such evidence, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the 
veteran's claimed disabilities would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and her military service would necessarily be 
based solely on her uncorroborated assertions.  

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of the claims of 
service connection for a skin disorder, residuals of a 
positive PPD test, residuals of a bicycle accident, a 
cervical spine disorder, a low back disorder, hearing loss, 
or "female problems" for an examination or to obtain a 
medical opinion under the circumstances here presented would 
be a useless act.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  See 
also 38 U.S.C.A. § 5103A(a)(2).  

Moreover, it is noted that, with respect to the issues of 
residuals of a bicycle accident, a cervical spine disorder, a 
low back disorder, hearing loss, and "female problems," the 
duty to provide a VA examination and opinion only applies to 
a claim to reopen a finally adjudicated decision if new and 
material evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  Inasmuch as the request to reopen the 
veteran's claims with respect to these issues have been 
denied, the duty to provide an examination and obtain an 
opinion does not apply.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of her claims.

ORDER

Entitlement to service connection for a skin disorder is 
denied.

Entitlement to service connection for positive PPD is denied.

As no new and material evidence has been received, the claim 
for service connection for residuals of a bicycle accident is 
not reopened, and the appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for a cervical spine disorder is not 
reopened, and the appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for a low back disorder is not 
reopened, and the appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for hearing loss is not reopened, and 
the appeal is denied.

As no new and material evidence has been received, the claim 
for service connection for "female problems" is not 
reopened, and the appeal is denied.


REMAND

The veteran contends that the impairment associated with her 
service connected headaches is inadequately reflected by the 
zero percent schedular rating currently in effect.  Review of 
the claims file reflects that the most recent VA examination 
for headaches was conducted in December 1998; however, in 
March 1999 written communication the veteran indicated that 
she experiences nausea and vomiting upon the onset of 
headaches.  In this regard, it is noted that the veteran 
either refused to report for VA examinations or failed to 
report for VA examinations scheduled at the VA medical 
facility in Huntington, West Virginia.  She requested that 
her examinations be conducted in Charleston.  Thereafter, 
during her March 2007 Travel Board hearing, the veteran 
testified that she would be willing to report for VA 
examination if one was scheduled.  The Court has held that 
when a veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  See Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination to determine the current 
severity and impairment from her 
headaches.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination and 
the examination report should reflect 
that such a review was accomplished.  All 
indicated studies should be performed.  
The examiner should determine the nature, 
frequency and severity of the veteran's 
tension headaches, and specifically 
address the frequency of any prostrating 
attacks.  The examiner should attempt to 
distinguish the symptomatology and 
impairment related to her service-
connected tension headaches, and other 
nonservice-connected disabilities, to 
include her nonservice-connected cervical 
spine disorder.  The examiner should 
provide supporting rationale for this 
opinion.

2.  The RO should then readjudicate the 
claim in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran and 
her representative must be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


